Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The formula in paragraph [0035] is illegible.  It is assumed for the purpose of understanding and searching the invention that all of the pendant substituents are R4 (although the fact that there are two bracketed portions would seem to suggest that perhaps not all of them are R4 residues), the terminal groups are R5, and the backbone is comprised entirely of repeating Si-O- units.
Claim Objections
Claim 14 suffers from the same problem with an illegible formula as does aforementioned paragraph [0035] of the Specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It cannot be ascertained to what embodiments embraced within the scope of claim 13 the limitation “when a chain extension agent is utilized” is attached.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 14-17, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al., CN 112280528.
	See Examples 1-4 in [0033-0036] where a solution of MQ resin in ethyl acetate is initially prepared and added to a flask.  Subsequent to that transfer, the volatiles are removed and silanol-terminated polydiorganosiloxane having a viscosity of between 50,000 and 5,000,000 mPa.s (1 mPa.s ≈ 1 cPs) is added.  The admixture is then heated to 150-155° C in vacuo to promote co-condensation of the two organosiloxane polymers.  See also Comparative Example 1 in [0054] where devolatization precedes completely the addition of the silanol-terminated polydiorganosiloxane.
	As for claim 2, indicates that the solids content of these is 42.72 wt.%.  That is 100 g of the solution will contain 42.72 of the MQ resin solutions to which is added 28.48 g of the diorganosiloxane.  The resulting mixture, hence, comprises 60 wt.% (42.72/42.72+28.48) (100) of the resin and 40 wt.% of the linear polymer.
	Concerning claim 17, the Examiner understands that it may have been Applicants’ intent that claim 17 recite two different populations of polysiloxanes differing in the range of molecular weights held by the polymer chains that make up the populations.  Indeed, this interpretation is readily gleaned from the subject matter of claim 18.  However, this is not what claim 17 says.  One of ordinary skill appreciates that, within a sample of a polymeric compound, there will be structural differences in the makeup of the individual polymer molecules, e.g. varying degrees of polymerization.  (This is actually reflected in the fact that claim 18 indicates that the “first” polysiloxane is evidently a mixture of polymer molecules having different viscosities.)  In essence, the “two or more” polydiorganosiloxanes may reference two or more individual, and distinct, polydiorganosiloxane molecules as opposed to two different populations of polydiorganosiloxane.
	As for claim 20, paragraph [0016] discloses a ratio of M to Q units that is encompassed within the claimed range.
Claims 1-3, 5-8, 17, 20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cifuentes et al., EP 688847 A2.
	Cifuentes et al. teach a hot melt silicone-based pressure sensitive adhesive comprising the materials summarized in the abstract.  A comprehensive description of prior art components (A) and (B) can be found on pages 3-5.  Relevant to the present discussion, it is indicated on page 3, lines 36-37 that resins having an M/Q ratio of 0.6:1 are most favored.  Berry et al., U.S. Patent # 8,017,712, states that MQ resins with ratios of less than one are typically solids thus establishing that the limitation stipulating that the resin component be a solid is inherently satisfied by preferred prior art component (A).  Methods for formulating the solventless, hot melt silicone-based pressure sensitive adhesive comprising a solid MQ resin are delineated on page 6, lines 35-51.  Applicant is directed to page 7, lines 39 to page 8, line 8 where all the materials employed in exemplifications of the prior art composition/method are disclosed.  See also Example 1 and Table 1.  It is to be emphasized that, while the resin component is incorporated as a xylene solution.  The xylene is withdrawn at reduced pressure prior to the catalyst, TBT, being added and the reactants undergoing polycondensation to provide the pressure sensitive adhesive.  Whereas TBT is used in this particular exemplification, metal salts of carboxylic acids are contemplated as alternatives on page 6, lines 7-10.
	Regarding claims 7 and 8, the composition further comprises two disilazane compounds labeled HMDZ and SILAZANE.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 25-29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Huang et al., CN 112280528 or, in the alternative, under 35 U.S.C. 103 as obvious over Huang et al., CN 112280528 in view of Kuroda et al., JP 2015-193803.
There is no positive recitation of a catalyst having been incorporated into the mixture comprising the resin and the silanol-terminated linear siloxane though it might be inferred that at least residual sodium carbonate remains in the MQ resin solution since the MQ resin-forming reaction mixture is neutralized to pH 8 with this substance.  In any case, the introduction of a catalyst as a means of accelerating the reaction and achieving particular chemical outcomes is familiar to one of ordinary skill.  “It is prima facie obvious to add a known ingredient to a known composition for its known function.” In re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 244.  Further, the list of condensation catalysts outlined in claim 6 are known to any skill practitioner working in the field of condensation-curable silicone PSAs.
As for claims 25-29, Huang is silent as to low concentrations of oligomeric cyclosiloxanes and it might be surmised that they are absent from the prior composition.  At the same time, the Examiner appreciates that cyclosiloxanes can be a by-product of industrial syntheses of silanol-terminated polydiorganosiloxane and, therefore, they may be inherently present notwithstanding the art’s failure to mention them.  On the other hand, it is notable that Huang implies in [0004] that their invention would have utility in the manufacture of electronic devices because one of ordinary skill appreciates that, when silicone PSAs are used in this capacity, the content of cyclosiloxanes should be minimized because under the temperatures at which the electronic device operates, the cyclosiloxane can be volatilized and redeposited on other elements of the device causing failure.  Kuroda, which is also directed to a polysiloxane-based PSA, is one of at least several disclosures that teaches the importance of the elimination of cyclotetrasiloxanes and cyclodecasiloxanes to the greatest extent possible when used in electronic device manufacture.
Claims 25-29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cifuentes et al., EP 688847 A2.
Cifuentes is silent as to low concentrations of oligomeric cyclosiloxanes and it might be surmised that they are absent from the prior composition.  At the same time, the Examiner appreciates that cyclosiloxanes can be a by-product of industrial syntheses of silanol-terminated polydiorganosiloxane and, therefore, they may be inherently present notwithstanding the art’s failure to mention them.  On the other hand, it is notable that Cifuentes implies on page 7, line 32 that their invention would have utility in the manufacture of electronic devices because one of ordinary skill appreciates that, when silicone PSAs are used in this capacity, the content of cyclosiloxanes should be minimized because under the temperatures at which the electronic device operates, the cyclosiloxane can be volatilized and redeposited on other elements of the device causing failure.  Kuroda, which is also directed to a polysiloxane-based PSA, is one of at least several disclosures that teaches the importance of the elimination of cyclotetrasiloxanes and cyclodecasiloxanes to the greatest extent possible when used in electronic device manufacture.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., CN 112280528 or Cifuentes et al., EP 688847 A2 in view of Berry et al., U.S. Patent # 8,017,712.
Neither Huang nor Cifuentes emphasize the importance of using a silicone resin of a particular density but Berry suggests that it would have been obvious to make/select/buy MQ resins with a bulk density of between 0.35 and 0.9 (column 5, lines 18-36) to realize the benefits espoused in the paragraph bridging columns 1 and 2; primarily simpler and safer handling.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., CN 112280528.  Paragraph [0027] advocates for the use of MQ resins with “higher” OH content but does not disclose this aspect in numerical terms.  Another factor influencing preferred OH content is the compatibility of the resin with the linear polymer [0028].  One having ordinary skill would, as a matter of routine experimentation evaluate MQ resins with different OH content to identify those providing a most favored combination of these attributes.
Allowable Subject Matter
Claims 9-13, 18, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Cifuentes contemplates both introducing a blanket of nitrogen gas and evacuating the system during the preparation of the adhesive composition but it is not clear that either of these operations are carried out during the condensation reaction.  In fact, it is suggested that the reactants are exposed at least to ambient moisture during their reaction.
CA 2125383 teaches many elements of the invention as claimed but it is not clear based on the description that the solvent is removed prior to the polymers anticipatory of those of claim 1 being reacted.  JP 05-302035 is noteworthy because it teaches a composition similar to that claimed, and inclusive of a chain extender, but the product is characterized as a pipe sealant (even if it perhaps possesses PSA characteristics).  Other materials not required by the instant invention are essential to the practice of the prior art invention and these may render it incapable of serving as a PSA.  The vast majority of silicone PSAs encountered in a survey of the prior art were either reacted in the presence of a solvent or the resinous component was a liquid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


October 26, 2022


/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765